Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3 – 13, 15 - 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (20160363648) in view of Foxlin(20030045816).
Regarding claim 1, Mindell teaches:
a structure hosting a processor (processor(0005))
a memory (The code source 912 comprises a storage device such as a random access memory (RAM), read only memory (ROM)(0082))
a transmitter (The transmitter(0081))
a receiver (a receiver(0007))
wherein the processor is in communication with the memory, the transmitter, the receiver(In some embodiments the processor is further configured to determine a plurality of positions of each tracked device over a series of distinct moments in time. In some embodiments the system includes a memory, the processor(0006))
wherein the set of instructions instructs the processor to: cause a plurality of signals to be transmitted via the transmitter (transmitting a first electromagnetic signal, a second electromagnetic signal and a third electromagnetic signal from at least one transmitter(0010))
cause a plurality of echoes to be received via the receiver (receiving the first electromagnetic signal, the second electromagnetic signal and the third electromagnetic signal with at least three receivers(0010))
wherein the echoes are based on the signals being reflected off an object (or echoes, that are reflected back from an object(0039))
the echoes include a plurality of digital data units (burst of data including data from the sensor for purposes of revealing structural characteristics of the structure(0009))
decode the digital data units (The decode source 1020 generates a decode signal(0085))
form a plurality of readings based on the times of flight (receive signals used for time of flight (TOF) measurements(0005))
determine a plurality of times of flight of the signals based on the digital data units as decoded(For one way linear TOF FMCW ranging, at a separate receiver 80, a linear decoding of the received signal 74 and a split version of the linear swept transmitted signal are mixed together at a mixer 82 to provide a coherent received signal(0090))
determine a location of the object relative to the structure based on the tracking (In some embodiments the processor is configured to determine the one or more positions(0006))
take an action based on the location. (The processor may be configured to: calculate a test profile based on the real-time sensor data, the test profile describing a multi-dimensional path of the motion performed by the user(13))

an inertial measurement unit (IMU)
wherein the memory stores a set of instructions executable via the processor
obtain a reading from the IMU contemporaneous to the readings
perform a fusion of the readings and the reading
perform a tracking of the motion of the structure based on the fusion
wherein the reading is based on a motion of the structure relative to the object	
obtain a reading from the IMU contemporaneous to the readings wherein the reading is based on a motion of the structure relative to the object
However, Foxlin teaches:
an inertial measurement unit (IMU)( FIG. 4 shows an inertial measurement unit (IMU)(0019))
wherein the memory stores a set of instructions executable via the processor(microprocessor, program storage 220(0038 and Fig2))
perform a fusion of the readings and the reading (Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
perform a tracking of the motion of the structure based on the fusion (Relying on either mode of measurement individually is not as accurate as combining the measurements. Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
obtain a reading from the IMU contemporaneous to the readings(Tracking device 100 includes a processor 130 coupled to an inertial measurement unit (IMU)(0035))
(Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system. Utilizing an IMU in the radar reading of a moving object as Mindell says is a method with higher degrees of freedom thus guaranteeing more accurate motion and position detection system. If one were to add an IMU to radar then it is obvious that all readings would be fused in order to incorporate different readings.
	Regarding claim 3, Mindell further teaches wherein the object is stationary (a method for determining and tracking (0007)).
	Regarding claim 4, Mindell further teaches wherein the object is moving (a method for determining and tracking (0007)).
Regarding claim 5, Mindell further teaches the action is a first action, wherein the first action includes requesting an input device to perform a second action based on the location(transmitting a first electromagnetic signal, a second electromagnetic signal and a third electromagnetic signal from at least one transmitter(0010)).
Regarding claim 6, Mindell further teaches the action is a first action, wherein the first action includes requesting an output device to perform a second action based on the location (receiving the first electromagnetic signal, the second electromagnetic signal and the third electromagnetic signal with at least three receivers(0010)).
Regarding claim 7, Mindell teaches the action includes requesting for a data structure to be modified based on the location  (In some embodiments at least one transmitter includes a sensor configured to send a burst of data including data from the sensor for purposes of revealing structural characteristics of the structure. In some embodiments the method includes mounting the plurality of transmitters to a UAV, analyzing the plurality of relative positions of the plurality of transmitters with a processor to determine motion of UAV including pitch and roll of the UAV (0015)).
Regarding claim 8, Mindell further teaches the structure includes a housing Fig. 9.
	Regarding claim 9, Foxlin further teaches the structure includes a frame IMU Fig 1, element 140.
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system and have a frame around the housing or inside the housing in order have a stable structure around the sensors.
	Regarding claim 10, Mindell further teaches the structure includes a board in Fig. 9.
	Regarding claim 11, Foxlin further teaches the structure includes a wearable (tracking device 100 can be fixed to a head-up display (HUD) on an operator's head (0035))
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system and have an IMU have a capacity of being attached to the object whose inertial measurements are being taken.
	Regarding claim 12, Mindell and Foxlin teaches the limitations set forth above, Mindell further discloses the structure includes at least one of a smartphone, a tablet, or a laptop (smart phone(0076)).
	Regarding claim 13, Mindell teaches the structure includes a robot (robot (0079)).
	Regarding claim 15, Mindell teaches the limitations set forth above but fails to teach:
further comprising an inertial measurement unit (IMU) 
wherein the structure hosts the IMU
wherein the processor is in communication with the IMU
wherein the set of instructions instructs the processor to: receive an inertia reading from the IMU contemporaneous to the readings
and fuse the readings
the reading, and the inertia reading such that the location relative to the structure is determined.
However, Foxlin teaches:
further comprising an inertial measurement unit (IMU)( FIG. 4 shows an inertial measurement unit (IMU)(0019))
wherein the structure hosts the IMU(FIG. 4 shows an inertial measurement unit (IMU)(0019))
wherein the processor is in communication with the IMU(Tracking device 100 includes a processor 130 coupled to an inertial measurement unit (IMU)(0035))
wherein the set of instructions instructs the processor to: receive an inertia reading from the IMU contemporaneous to the readings(tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
and fuse the readings(tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
the reading, and the inertia reading such that the location relative to the structure is determined(tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system. 
Regarding claim 16, Mindell further teaches wherein the object is stationary (a method for determining and tracking motion (0007)).
Regarding claim 17, Mindell further teaches wherein the object is moving (a method for determining and tracking motion (0007))
Regarding claim 18, Mindell further teaches wherein the action is a first action, wherein the first action includes requesting an input device to perform a second action based on the location(transmitting a first electromagnetic signal, a second electromagnetic signal and a third electromagnetic signal from at least one transmitter(0010)).
 Regarding claim 19, Mindell further teaches the action is a first action, wherein the first action includes requesting an output device to perform a second action based on the location (receiving the first electromagnetic signal, the second electromagnetic signal and the third electromagnetic signal with at least three receivers (0010)).
Regarding claim 20, Mindell further teaches wherein the action includes requesting for a data structure to be modified based on the location(In some embodiments at least one transmitter includes a sensor configured to send a burst of data including data from the sensor for purposes of revealing structural characteristics of the structure. In some embodiments the method includes mounting the plurality of transmitters to a UAV, analyzing the plurality of relative positions of the plurality of transmitters with a processor to determine motion of UAV including pitch and roll of the UAV (0015)).
Regarding claim 21, Mindell further teaches the structure includes a housing Fig. 9.
IMU Fig 1, element 140.
	Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system and have a frame around the housing or inside the housing in order have a stable structure around the sensors.
	Regarding claim 23, Mindell further teaches the structure includes a board in Fig. 9.	
	Regarding claim 24, Foxlin further teaches the structure includes a wearable (tracking device 100 can be fixed to a head-up display (HUD) on an operator's head (0035))
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system and have an IMU have a capacity of being attached to the object whose inertial measurements are being taken.
Regarding claim 25, Mindell and Foxlin teaches the limitations set forth above, Mindell further discloses the structure includes at least one of a smartphone, a tablet, or a laptop (smart phone (0076)).
	Regarding claim 26, Mindell teaches the structure includes a robot (robot (0079)).
Claims 14 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (20160363648) in view of Foxlin (20030045816) in further view of Hager (20030210181).
Regarding claim 14, Mindell teaches:
a structure hosting a processor (processor(0005))
a memory (The code source 912 comprises a storage device such as a random access memory (RAM), read only memory (ROM)(0082))
a transmitter (The transmitter(0081))
a receiver (a receiver(0007))
wherein the processor is in communication with the memory, the transmitter, the receiver(In some embodiments the processor is further configured to determine a plurality of positions of each tracked device over a series of distinct moments in time. In some embodiments the system includes a memory, the processor(0006))
wherein the set of instructions instructs the processor to: cause a plurality of signals to be transmitted via the transmitter (transmitting a first electromagnetic signal, a second electromagnetic signal and a third electromagnetic signal from at least one transmitter(0010))
cause a plurality of echoes to be received via the receiver (receiving the first electromagnetic signal, the second electromagnetic signal and the third electromagnetic signal with at least three receivers(0010))
wherein the echoes are based on the signals being reflected off an object (a system for tracking an object includes a plurality of fixed devices configured to transmit and/or receive signals used for time of flight (TOF) measurements(0005))
the echoes include a plurality of digital data units (burst of data including data from the sensor for purposes of revealing structural characteristics of the structure(0009))
decode the digital data units (The decode source 1020 generates a decode signal(0085))
form a plurality of readings based on the times of flight (receive signals used for time of flight (TOF) measurements(0005))
perform a fusion of the readings and the reading (Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
perform a tracking of the motion of the structure based on the fusion (Relying on either mode of measurement individually is not as accurate as combining the measurements. Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))
determine a location of the object relative to the structure based on the tracking (In some embodiments the processor is configured to determine the one or more positions(0006))
take an action based on the location. (The processor may be configured to: calculate a test profile based on the real-time sensor data, the test profile describing a multi-dimensional path of the motion performed by the user(13))
Mindell does not teach:
and the geolocation receiver
wherein the memory stores a set of instructions executable via the processor
determine a plurality of times of flight of the signals based on the digital data units as decoded
obtain a reading from the geolocation receiver contemporaneous to the readings
wherein the reading is based on a motion of the structure relative to the object
However, Foxlin teaches:
wherein the memory stores a set of instructions executable via the processor(microprocessor, program storage 220(0038 and Fig2))
determine a plurality of times of flight of the signals based on the digital data units as decoded(For one way linear TOF FMCW ranging, at a separate receiver 80, a linear decoding of the received signal 74 and a split version of the linear swept transmitted signal are mixed together at a mixer 82 to provide a coherent received signal(0090))
wherein the reading is based on a motion of the structure relative to the object(Tracking device 100 combines measurements from both measurement modes and adjusts its estimate of position and orientation(0037))

Mindell and Foxlin teach the limitations set forth above however they fail to teach:
and the geolocation receiver
obtain a reading from the geolocation receiver contemporaneous to the readings
However, Hager teaches:
and the geolocation receiver(GPS(0007))
obtain a reading from the geolocation receiver contemporaneous to the readings(The method comprises time synchronizing measured radar data with a GPS(0007))
Mindell, Foxlin, and Hager are considered analogous since they are in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell, Foxlin with the teachings of Hager to make a better sensing system. The GPS would allow to track an object that is located outside of the controlled environment and would provide positional data.
Regarding claim 2, Mindell teaches:
the processor is in communication with the geolocation receiver(In some embodiments the processor is further configured to determine a plurality of positions of each tracked device over a series of distinct moments in time. In some embodiments the system includes a memory, the processor (0006)).
However, Mindell fails to teach:
a geolocation receiver
wherein the structure hosts the geolocation receiver
wherein the set of instructions instructs the processor to: receive a geolocation from the geolocation receiver contemporaneous to the readings
fuse the readings, the reading, and the geolocation such that the location relative to the structure is determined
Foxlin teaches the following limitation: 
wherein the structure hosts the geolocation receiver (Fig 1, element 140)
Mindell and Foxlin are considered analogous since they are both in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell and Foxlin to make a better sensing system and incorporate the GPS of Hager into the sensing unit.
Mindell and Foxlin teach the limitations set forth above but fail to teach:
a geolocation receiver
wherein the set of instructions instructs the processor to: receive a geolocation from the geolocation receiver contemporaneous to the readings
fuse the readings, the reading, and the geolocation such that the location relative to the structure is determined
Hager teaches:
a geolocation receiver(GPS(0007))
wherein the set of instructions instructs the processor to: receive a geolocation from the geolocation receiver contemporaneous to the readings(The method comprises time synchronizing measured radar data with a GPS(0007))
fuse the readings, the reading, and the geolocation such that the location relative to the structure is determined((The method comprises time synchronizing measured radar data with a GPS(0007)))
Mindell, Foxlin, and Hager are considered analogous since they are in the field of movement and position sensing, therefore it would have been obvious before the effective filling date to one of ordinary skill in the art to combine the teachings of Mindell, Foxlin with the teachings of Hager to make a better sensing system. The GPS would allow to track an object that is located outside of the controlled environment and would provide positional data. This would make the sensing system more versatile. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Malgoire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648